IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00037-CR
 
Pedro Jose Meza,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 213th District Court
Tarrant County, Texas
Trial Court No. 0905514D
 

ORDER





 
          In light of the decision by the Court
of Criminal Appeals in Meza v. State, No. PD-1181-05, 2006 Tex. Crim.
App. LEXIS 1822, *16 (Tex. Crim. App. Sept. 20, 2006), the Court withdraws its
order dated April 12, 2005, to the extent that it denies counsel’s motion to
withdraw, and its order dated July 13, 2005 denying counsel’s second motion to
withdraw and substitutes this order in their place.
          This Court, by our review of counsel’s
Anders[1]
brief and our review of the record, “has verified” that “appointed counsel has
exercised diligence” in analyzing the record; and we agree with counsel’s
conclusion that “there are in fact no non-frivolous issues to be raised in the
appeal.”  Meza v. State, No. PD-1181-05, 2006 Tex. Crim. App. LEXIS
1822, *10 (Tex. Crim. App. Sept. 20, 2006); Meza v. State, No.
10-05-00037-CR, 2005 Tex. App. LEXIS 5566 (Tex. App.—Waco July 13, 2005) (mem.
op.), remanded for reconsideration of order, No. PD-1181-05, 2006 Tex. Crim. App. LEXIS 1822, *16 (Tex. Crim. App. Sept. 20, 2006).  There being no
constitutional right to counsel to pursue a frivolous appeal, the only
appropriate action with respect to counsel’s motion to withdraw is to grant
it.  Meza v. State, 2006 Tex. Crim. App. LEXIS 1822, at *10.
          We note that counsel has previously
complied with the “educational burden” to advise Appellant of his right to
pursue a petition for discretionary review if he did not prevail in this
Court.  See Id., at *15, fn. 23; Ex parte Owens, No.
AP-74,996, 2006 Tex. Crim. App. LEXIS 1691 (Tex. Crim. App. Sept. 13, 2006).
          Counsel’s motion to withdraw is
granted.  
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Withdrawal
granted
Order
issued and filed November 1, 2006
Do
not publish 




[1] Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).



7 (Tex. Crim. App. 2009).  Accordingly, the trial court did not
err in modifying its judgment to add an assessment of attorney’s fees. 
Vanhardenberg’s second issue is overruled.
            Having overruled each of
Vanhardenberg’s issues on appeal, we affirm the trial court’s judgment.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Affirmed
Opinion
delivered and filed October 7, 2009
Do
not publish 
[CRPM]